Citation Nr: 0509423	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to increased evaluation for residuals of surgery, 
herniated pulposus, L5 with right leg pain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968, and from July 1973 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A preliminary review of the record discloses that the veteran 
requested a hearing before a Veterans Law Judge regarding 
this matter.  He was notified by a letter dated August 2004 
of the scheduled personal hearing to be conducted before a 
Member of the Board.  A notation in the claims file indicates 
the veteran failed to appear on the scheduled hearing date.  
No communication was received from the veteran regarding the 
hearing request or his failure to appear.  Accordingly, the 
Board will proceed with its review of this matter.  See 38 
C.F.R. § 20.704(d) (2004).

In June 2004, the RO granted service connection for right L4 
mild radiculopathy associated with residuals of surgery, 
herniated nucleus pulposus, L5.  A 10 percent evaluation was 
assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The May 2004 VA examination report indicates that the veteran 
had positive straight leg raising on the right and positive 
contralateral straight leg raising of the left leg.  There 
was decreased sensation in the right lower extremity.  The 
veteran complained of pain in his right low back, which 
radiated into his right buttock.  In view of the neurological 
findings and complaints, the Board is of the opinion that 
diagnostic tests should be conducted.  The Board notes that 
under the revised rating criteria for intervertebral disc 
syndrome separate ratings may be assigned for the orthopedic 
and neurologic manifestions.  In light of these facts, that 
Board is of the opinion that further development is 
warranted.

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain copies 
of all VA and private medical records that 
are not of record and pertain to treatment 
for the veteran's service-connected low 
back disability from January 2003 to the 
present.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be examined by a neurologist to 
evaluate the severity of the veteran's 
service connected back disability.  The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination.  The examination report 
should include the following:

a)  In addition to an electromyogram 
(EMG) and nerve conduction studies 
(NCS), any tests deemed necessary 
should be performed.  Range of motion 
studies of the lumbosacral spine 
should be performed and the examiner 
is requested to state what is the 
normal range of motion of the 
lumbosacral spine.  The examiner 
should identify and assess any 
objective evidence of pain. 

b) The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  To the extent possible 
the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups.

c)  If neurological involvement is 
identified, the examiner is requested 
to identify the nerve(s) and indicate 
whether the degree of paralysis is 
complete or incomplete.  If 
incomplete whether the degree is 
moderate, moderately severe, or 
severe.  In addition, the examiner 
should elicit a history concerning 
the frequency and duration of 
incapacitating episodes necessitating 
bed rest and treatment by a 
physician.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim, to include, if 
appropriate, consideration of the revised 
rating criteria for intervertebral disc 
syndrome, Diagnostic Code 5243 (effective 
September 23, 2002) and the revised rating 
criteria for disorders of the spine, the 
General Rating Formula for Disease and 
Injuries of the Spine (effective September 
26, 2003).  If the benefit sought on appeal 
is not granted, the appellant should be 
provided with a supplemental statement of 
the case that includes the revised rating 
criteria for intervertebral disc syndrome 
and General Rating Formula for Disease and 
Injuries of the Spine, and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



